              Case 1:20-cr-00462-LTS Document 61 Filed 08/13/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                        Consent
                                                                 Order of Restitution
                    v.

 JOSE COSTE                                               Docket No. 20 Cr. 462 (L TS)


             Upon the application of the United States of America, by its attorney, Audrey Strauss,

 United States Attorney for the Southern District of New York, Rebecca T. Dell, Assistant United

 States Attorney, of counsel; the presentence report; the Defendant's conviction on Count One of

 the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:


         1.         Amount of Restitution

         Jose Coste, the Defendant, shall pay restitution in the total amount of $10,100, pursuant 18

U.S.C. §§ 3663, 3663A (MVRA), to the victim of the offense charged in Count One. The name,

address, and specific amount owed to the victim are set fmth in the Schedule of Victims, attached

hereto as Schedule A. Upon advice by the United States Attorney's Office of a change of address

of a victim, the Clerk of the Court is authorized to send payments to the new address without

fwther order of this Court.

         2.        Schedule of Payments

         Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:




2020.01.09
        Case 1:20-cr-00462-LTS Document 61 Filed 08/13/21 Page 2 of 4




        In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)( I) and (2). The Defendant shall commence monthly installment payments in an amount

equal to ten percent of the Defendant's gross income, payable on the first of each month, upon

release from prison.

        3.       Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SONY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk's Office. Any cash payments

shall be hand delivered to the Clerk's Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions.



       In case     here the victim is the Internal Revenue Service ("IRS"), the     rlc"sOffice shall

forward all restitution paym      to the below address wit ·

from the Defendant:

       IRS-RAC,§
              mi Stop 6261 , Restitution
              Pershing Ave.
       Kansas City, MO 64108]

       4.        Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk ofCowt, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney's

Office, 86 Chambers Street, 3rd Floor, New York, New York I 0007 (Attn: Financial Litigation


                                                 2
         Case 1:20-cr-00462-LTS Document 61 Filed 08/13/21 Page 3 of 4




Unit) of (l) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant's liability to pay restitution shall terminate on the date that is the later of20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(6). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    3
        Case 1:20-cr-00462-LTS Document 61 Filed 08/13/21 Page 4 of 4




        6.     Sealing

        Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shaH be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without finiher order of this Comi.


       AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       United States Attorney for the
       Southern District of New York

       By: ~ ~,,,,C                                                  08/03/2021
       Rebecca T. Dell                                               DATE
       One Saint Andrew's Plaza
       New York, NY 10007
       Tel.: (212) 637 -2198

       JOSE COSTE

                                                                       ft - i l -).J
                                                                     DATE


      By:~-~
                                                                       15./z.,2.,}
      Katherine Goldstein     !                                      DATE
      Akin Gump Strauss Hauer & Feld LLP
      One Bryant park
      New York, NY I 0036
      Tel: 212-872-1000




       HO
                                                                     ?(1~1.d--1
                                                                     DATE
       UNITED STATES CHIEF DISTRICT illDGE



                                                 4
